NO. 07-08-0179-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  FEBRUARY 11, 2009

                          ______________________________


                               JOSEPH LARRY HOLDER,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                                Appellee

                        _________________________________

      FROM THE COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY;

                 NO. 1094009; HON. JAMIE CUMMINGS, PRESIDING
                       _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 Memorandum Opinion


       After a jury trial, Joseph Larry Holder was convicted of assault with bodily injury to

a family member and sentenced to 300 days confinement in the Tarrant County jail.

Appellant timely filed a notice of appeal.
        Appellant’s appointed counsel has now filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to file a response pro se. By letter dated November 21, 2008,

this court notified appellant at his last known address of his right to file his own response

by December 22, 2008, if he wished to do so.2 No response has been received.

        In compliance with the principles enunciated in Anders, appellate counsel discussed

several potential areas of appeal including the sufficiency of the evidence, ineffective

assistance of counsel, and an evidentiary ruling. However, he also discussed why each

area reveals no reversible error. Thereafter, we conducted our own review of the record

to assess the accuracy of appellate counsel’s conclusions and to uncover any reversible

error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991) and concluded

the same.

        Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                           Brian Quinn
                                                           Chief Justice


Do not publish.



        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 403 (1967).

        2
           That letter was returned to this court as undeliverable with no forwarding address. Appellant’s
counsel has also inform ed this court by letter that appellant is no longer living at his last known address and
that appellant has an active warrant based on his failure to report to the probation departm ent following his
release from jail.

                                                       2